Title: From George Washington to Stockbridge Indians, 2 September 1781
From: Washington, George
To: Stockbridge Indians


                  
                     Brothers
                     Phila. 2d Septemr 1781
                  
                  I have received your letter by your Captain with your kind Tenders of a Months Service if needed—In Answer I inform you that the Circumstances of the Campaign are such, that at present I have no Ocassion for your Aid—but should Genl Heath find Need of your Assistance, I will be glad you will do him the like Service as you have offered to me, if he shall write to you for that Purpose.
                  In Answer to your Petition on Behalf of the Young Man, I can only say that his being held in service will depend on the Terms of his Inlistment—which at this Distance I can have no Knowledge of, & therefore referred it to Genl Heath, who will take Measures to have the Matter inquired into from the Officers, who are now in his Camp.  With Thanks for your offers of Service I am Brothers Your humble Sert
                  
                     G.W.
                  
               